May 22, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             JESUS AVALOS AND MARIA AVALOS, Appellants

NO. 14-18-00047-CV                      V.

           SEAWAY CRUDE PIPELINE COMPANY LLC, Appellee
                 ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on October 24, 2017. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that appellants shall pay the costs appellants incurred and
appellee shall pay the costs it incurred by reason of this appeal.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.